[J-85-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    MENDY TRIGG, INDIVIDUALLY AND              :   No. 3 WAP 2019
    SMITHFIELD TRUST, INC., AS THE             :
    GUARDIAN OF THE ESTATE OF J. T., A         :   Appeal from the Order of the Superior
    MINOR,                                     :   Court dated May 14, 2018 at No. 1041
                                               :   WDA 2017, vacating the Judgment of
                      Appellees                :   the Court of Common Pleas of
                                               :   Allegheny County, dated June 28,
                                               :   2017 at No. GD 13-002322 and
               v.                              :   remanding.
                                               :
                                               :   ARGUED: October 15, 2019
    CHILDREN'S HOSPITAL OF                     :
    PITTSBURGH OF UPMC,                        :
                                               :
                      Appellant                :

                                        OPINION
JUSTICE TODD                                  DECIDED: APRIL 22, 2020
        In this case, a medical negligence suit brought by Appellees against Appellant

Children’s Hospital of Pittsburgh (“Hospital”), we accepted review to consider, inter alia,

Appellees’ argument that the trial court erred by not personally observing the demeanor

of prospective jurors they challenged for-cause during voir dire.1 The Superior Court

granted Appellees a new trial on this basis. After careful consideration, we conclude

Appellees waived their argument for appellate review, and, thus, that the Superior Court

erred in considering it. Accordingly, we vacate the judgment of the Superior Court and

remand to that tribunal for further proceedings.

1  Voir dire is a term of French legal origin which means “to speak the truth,” and it
generally describes the pretrial process of examining prospective jurors in order to obtain
“a competent, fair, impartial and unprejudiced jury.” 2 West’s Pa. Forms, Civil Procedure
§ 54:0 at 1.
                             I. Facts and Procedural History

        Appellee Mendy Trigg is the parent of J.T., who, in 2011, was age 4 and afflicted

with craniosynostosis, a medical condition which results when, during an infant’s growth

and development process, his or her skull closes prematurely and exerts increased

pressure on the brain. Trial Court Opinion, 9/7/17, at 2. On May 19, 2011, J.T. underwent

surgery at the Hospital to correct this condition. Afterward, J.T. was transferred for post-

operative care to one of the Hospital’s intensive care units. While recovering there, J.T.

fell out of the hospital bed, and, as a result, suffered damage to the surgically repaired

cranial area, necessitating immediate ameliorative surgery. Id.

        Subsequently, Appellees filed suit against the Hospital in the Allegheny County

Court of Common Pleas alleging, inter alia, that the Hospital was negligent in placing J.T.

in a regular adult size hospital bed, due to the large spaces between the vertical side rails,

which they alleged enabled J.T.’s fall.2       The Hospital denied negligence, and, after

discovery was completed, the case was listed for trial during the March 2017 civil trial

term.

        By way of background, in accordance with the Allegheny County Local Rules of

Civil Procedure (“A.C.L.R.C.P.”), all members of the pool of prospective jurors summoned

to serve during a civil trial term are required to fill out a written questionnaire in which they

provide, inter alia, general personal information about their age, occupation, family

members, prior involvement with any civil or criminal court cases, and relationships they

have with individuals employed by the court system, or by insurance or health care

professions. See Juror Questionnaire, A.C.L.R.C.P. 220.1. Pursuant to A.C.L.R.C.P.

212.2(b), prior to the commencement of voir dire, counsel for the plaintiff and defendant


2   Appellee, Smithfield Trust, was appointed guardian of J.T.’s estate for purposes of this
litigation.


                                        [J-85-2019] - 2
are both required to prepare pretrial statements in which counsel must include any

statements which they wish to give to the entire group of prospective jurors at the outset

of voir dire, as well as any proposed additional questions to be asked of individual

prospective jurors.   As required by A.C.L.R.C.P. 212.2(c), disputes between parties

regarding the content of such statements or questions are submitted to the calendar

control judge for resolution. Notably, however, although available to rule on objections,

neither the calendar control judge, nor the trial judge is ordinarily present during the voir

dire process. Rather, the process is normally managed by a court clerk.3

       Under Rule 212.2(c), a group of prospective jurors is summoned to the “Jury

Assignment Room” on the seventh floor of the City County Building in downtown

Pittsburgh.4 For medical malpractice cases, the voir dire process proceeds in the manner

specified in A.C.L.R.C.P. 220.1(c) and (d).5 Under Rule 220.1(c), a court clerk first asks

the group of prospective jurors general questions enumerated in this rule regarding

whether their service constitutes a hardship; whether they have any social, business, or

professional contact with the attorneys in the case; and whether they have a social,

business, professional, or employment relationship with any of the parties in the case.

3 Allegheny County recently amended Rule 212.2, adding subsection (d), to allow any
party or the calendar control judge to request that a judge of the Allegheny County Court
of Common Pleas preside over Civil Division voir dire and the jury selection process, and
affording the presiding judge discretion over the voir dire and jury selection process. See
A.C.L.R.C.P. 212.2(d) (effective Feb. 18, 2020) (“Should a party, parties, or the Calendar
Control Judge request that a Judge preside over the voir dire and jury selection, the Judge
presiding over the voir dire and jury selection shall have complete discretion over the voir
dire and jury selection process, notwithstanding the preceding subsections of this local
rule.”).
4 As described by one veteran Pennsylvania civil practitioner, Thomas Cooper, “[t]he

Assignment Room is a large cavernous room designed to accommodate the selection of
four jury panels simultaneously. Clerks and counsel sit at a table facing the jury panel,
and the individual jurors move in sequence to the table where they are interrogated
individually.” Jury Selection in Pennsylvania, 70 Pa. Bar Association Quarterly 47.
5 By contrast, Rule 220.1(a) and (b) enumerate questions to be asked of jurors in general

civil cases, and Rule 220.1(e) and (f) mandate questions to be asked in asbestos cases.


                                      [J-85-2019] - 3
After the clerk describes the broad nature of the case, i.e. medical malpractice, and

furnishes brief background details about the case, the attorney for the plaintiff and the

attorney for the defendant give their respective voir dire statements, indicating what each

believes the evidence will show at trial. At the conclusion of those statements, the clerk

asks the jurors, as a group, whether they have any knowledge about the case. The

witnesses in the case are then introduced by the attorneys, and the clerk again inquires

of the prospective jurors, as a group, whether they have any personal or familial

association with those witnesses.

       Once this group questioning is complete, pursuant to Rule 220.1(d) the court clerk

questions each of the prospective jurors individually regarding: feelings or opinions they

have about personal injury and medical malpractice cases generally; whether they have

any feelings about medical malpractice cases or the parties in the case they are about to

hear which would cause them to favor either the patient or the medical care provider;

whether they believe it is improper to sue a medical care provider, even if the provider

was careless; whether they believe there is a maximum or minimum amount of money

which should be awarded to an injured party; whether they have any feelings or opinions

about the effect of medical malpractice suits on the cost and availability of medical

services; and whether they believe that the mere fact that a party suffers a complication

after receiving medical care indicates that the medical provider must have done

something wrong, which entitles the patient or the patient’s family to compensation. If

one or more of the jurors indicate that they possess such feelings or opinions, then the

clerk inquires further of those jurors as to whether those feelings or opinions would affect

their judgment, such that they could not render a fair and impartial verdict.

       After these standard questions have been asked of each individual juror, Rule

220.1(g) requires that the court clerk ask each individual juror the additional voir dire




                                      [J-85-2019] - 4
questions propounded by the parties. Once this process of asking the prospective jurors

all of these questions is complete, counsel for either party may ask reasonable follow-up

questions to individual jurors to further explore their answers.

       In the instant case, 40 prospective jurors were summoned to the Jury Assignment

Room on March 17, 2017 for the trial of this case, and voir dire was conducted in

accordance with the aforementioned procedures. Of relevance to the case at bar, when

prospective juror number 29 was asked whether she had any feelings about medical

malpractice cases which would cause her to favor one party over the other, she answered

that her sister and brother-in-law were doctors, and her mother-in-law was a nurse. N.T.,

3/17/17, at 143. Under follow-up questioning by the court clerk as to whether she could

be fair and impartial, she replied “I would like to think I would be fair and impartial, but I

mean, it just depends on the facts and everything presented.” Id. at 144. The juror

elaborated that she could follow the judge’s instructions in arriving at a verdict and

determining damages and that she could decide the case based on the facts and the law.

Id. at 146-47.

       Appellees’ counsel questioned this juror further:

                 [Appellees’ counsel]: Because of your family members, do
                 you think in a close call you would tend to favor the medical
                 profession?

                 Prospective Juror No. 29: Probably, yes.

                 [Appellees’ counsel]: And why is that?

                 Prospective Juror No. 29: Just I see what they go through
                 and I know how much they care about their patients and I
                 know they would never do anything wrong.

                         Obviously I realize there are people out there who
                 aren’t my siblings. So obviously they might not be as fair and
                 clear in judgment.
Id. at 148-49.


                                        [J-85-2019] - 5
       Prospective juror 29 was subjected to follow-up questioning by the court clerk in

which she affirmed that she would be able to listen to the law as presented by the judge,

and that her family members’ professions would not influence her judgment such that she

could not render a fair and impartial verdict. Id. at 149. At the conclusion of voir dire,

Appellees’ counsel challenged prospective jurors 28, 29, and 37 for cause.6 These

challenges were noted by the court clerk. Id. at 201.

       Under the standard practice in Allegheny County, as noted, a judge is available

during voir dire to rule on objections raised by the parties. Starr v. Allegheny General

Hospital, 451 A.2d 499, 501 (Pa. Super. 1982). In this case, the judge tasked with this

responsibility was the calendar control judge — the Honorable Ronald W. Folino. At the

conclusion of voir dire, the parties moved to Judge Folino’s courtroom, where he asked

the objecting party — Appellees — to proceed. N.T., 3/17/17, at 201. Appellees’ counsel

asked if Judge Folino would like to read the transcripts of the prospective jurors’

questioning. Judge Folino replied: “Whatever you would want to do to make your record

on your objection, go right ahead.” Id. Counsel for Appellees then stated: “I think it would

be easier because some of them they talked about their biases and whether or not they

could be fair. Some of them — like 28 doesn’t believe in lawsuits, and just to read it would

probably be quicker.”    Id. at 201-02.    Thus, Judge Folino evaluated the for-cause

objections by reading the transcript of the questioning of the prospective jurors by the

court clerk and counsel for Appellees and the Hospital. At the conclusion of his evaluation

of the transcript, and after hearing arguments from the parties, Judge Folino denied

Appellees’ motion to strike for-cause prospective jurors 28, 29, and 37. Appellees then

6 As discussed at greater length herein, the Superior Court reversed and remanded for
a new trial based on what it viewed as the trial court’s improper denial of Appellees’ for-
cause challenge to prospective juror 29, which, in turn, caused them to exhaust their
preemptory challenges.       Accordingly, further discussion of Appellees’ for-cause
challenges to jurors 28 and 37 is not necessary for purposes of this appeal.


                                      [J-85-2019] - 6
used three of their four allotted preemptory challenges to exclude these jurors from

service. Appellees subsequently used their final preemptory challenge to exclude another

juror, thereby exhausting those challenges.

       After a jury was seated, the case proceeded to trial. At the conclusion of the five-

day case, during which plaintiff and defendant presented competing evidence on the

issue of negligence, the jury returned a verdict in the Hospital’s favor.

       Appellees filed a post-trial motion alleging, inter alia, that Judge Folino erred in

denying their for-cause challenge to the prospective jurors.        Specifically, Appellees

alleged:
              There was no opportunity for the trial court to observe the
              demeanor or tenor of the challenged venireman’s answers. At
              a minimum, the court must assume the challenged venireman
              exhibited extreme bias in demeanor and error (sic) in favor of
              granting a challenge. Any other form of review would deprive
              litigants in Allegheny County of the same Constitutional rights
              of litigants in all other counties where a judge can assess
              demeanor and tenor so as to identify and eliminate biased or
              prejudiced jurors.
Motion for Post-Trial Relief, 4/3/17, ¶ 36.

       Judge Folino denied the motion. In his opinion prepared pursuant to Pa.R.A.P.

1925(a), he addressed the issue of his alleged error in not observing the demeanor of the

prospective jurors before ruling on Appellees’ for-cause challenges:

              I do not see anywhere in the record provided, however, where
              Plaintiff requested that I view the prospective jurors’
              demeanor before ruling on the Motions to Strike for Cause. In
              fact, counsel simply requested that I review the transcript of
              the questions and answers before ruling. . . . I would have
              been happy to meet with the subject prospective jurors had
              such a request been made. In fact, I frequently do so when
              requested by counsel or where I believe the transcript is
              insufficient.
Trial Court Opinion, 9/7/17, at 9.




                                      [J-85-2019] - 7
       Appellees filed a timely appeal to the Superior Court raising a panoply of issues,

including that the trial court erred by not excluding prospective jurors 28, 29, and 37 for

bias and prejudice, and by not observing the demeanor and tenor of these prospective

jurors before denying their motion to strike them. Appellees asserted that, because the

trial court erred in refusing to exclude these jurors, Appellees were required to use three

of their four allotted preemptory challenges, causing them prejudice.7

       The Superior Court reversed in a published opinion. Trigg v. Children’s Hospital

of Pittsburgh of UPMC, 187 A.3d 1013 (Pa. Super. 2018).8 In its opinion, the court

focused its analysis on the trial court’s denial of Appellees’ for-cause challenge to

prospective juror 29, and to the trial court’s lack of personal observation of this juror’s

demeanor during voir dire. The court found that its resolution of this question was

dispositive of the appeal. Id. at 1016.

       The court noted that, in Shinal v. Toms, 162 A.3d 429 (Pa. 2017), this Court

endorsed a highly deferential standard of review of a trial court’s ruling on a for-cause

challenge to a particular juror, because we attached great significance to the fact that the

trial court has the opportunity to personally observe the juror during the voir dire process.

Therefore, because the trial judge may assess the prospective juror’s credibility firsthand,

and due to the fact that such assessment cannot be replicated from a printed transcript,



7  Appellees also raised claims that the trial court erred by: denying their request to ask
voir dire questions about the Hospital and its relationship in the community; denying their
request to ask jurors questions on their understanding of the concept of unintentional
harm, as it related to the plaintiff’s burden of proof in civil cases; erred by restricting their
right to ask additional voir dire questions that did not include facts and law of the case;
erred by instructing the court clerk and having the clerk engage in rehabilitative
questioning following a juror’s alleged expression of bias, rather than the court exploring
the bias itself; and erred by limiting Appellees’ ability to ask follow-up questions after a
potential juror purportedly exhibited bias during the initial questioning by the court clerk.
8 The opinion was authored by Judge Deborah Kunselman and joined by Judges Mary

Jane Bowes and Judith Olson.


                                        [J-85-2019] - 8
appellate courts cannot easily reevaluate the trial court’s credibility assessment. The

Superior Court found that, in the instant case, such deference would be inappropriate,

however, as the trial court did not witness the original questioning of the jurors by the

court clerk.

       The court observed that, because of the juror selection process used in Allegheny

County, judges never view the demeanor of prospective jurors unless counsel requests

the juror appear before the judge to “recreate the initial voir dire.” Trigg, 187 A.3d at 1017.

The court rejected the Hospital’s contention that, because, during arguments before

Judge Folino, Appellees did not object to the trial court’s lack of personal observation of

prospective juror 29’s demeanor during voir dire, nor did they request that Judge Folino

individually question this juror, they waived this issue for appellate review. The court

reasoned that such a re-questioning “could never reproduce the authentic reactions that

[the juror] displayed when the questions were originally asked.” Id. The court additionally

concluded that the extra time which elapsed between the jurors’ original questioning and

the follow-up questioning by the judge would give the jurors time to “rethink” their original

answers and correct what they may have perceived to be errors in giving them. Id.

Consequently, the court held that “[a] judge personally witnessing the original voir dire is

essential, because it justifies our — and a losing party’s — faith in the trial court’s rulings

on challenges for cause.” Id. at 1018.

       Because the trial court did not observe the voir dire process in this matter, the court

refused to apply the deferential standard of review utilized in Shinal, and it reviewed, de

novo, the trial court’s decision to reject Appellees’ for-cause challenge to prospective juror

29. The court determined that the trial court erred in denying this challenge, as, in its

view, this juror exhibited bias in favor of medical professionals due to her familial

relationships, which would have influenced her deliberations.             Further, the court




                                       [J-85-2019] - 9
determined that the error was not harmless given that it caused Appellees to utilize a

peremptory challenge to exclude prospective juror 29, and thereby “forced [Appellees] to

exhaust all of their peremptory challenges.” Id. at 1019. As a result, the court vacated

the judgment and remanded the case to the trial court for further proceedings.9 The court

did not address Appellees’ remaining issues.

       Thereafter, the Hospital filed a petition for allowance of appeal, which we granted,

raising four issues, of which we find the following to be dispositive: “[w]hether the Superior

Court improperly considered arguments regarding juror demeanor when those arguments

were waived.” Trigg v. Children’s Hospital of Pittsburgh of UPMC, 201 A.3d 145 (Pa.

2019) (order).

                              II. Arguments of the Parties

       Because we conclude the Hospital’s waiver issue is dispositive, we begin by

addressing the parties’ arguments with respect thereto. In the Hospital’s view, the issue

for the Superior Court’s consideration was whether the answers provided by the

prospective jurors during voir dire provided a specific basis for disqualifying them based

on actual prejudice or bias, and it should have confined its analysis accordingly. The

Hospital contends that the Superior Court erred, however, by instead considering

arguments related to the conduct and demeanor of the prospective jurors, and the lack of




9  Judge Bowes, while joining the majority opinion, authored a separate concurrence,
joined by Judge Olson, expressing her concern as to whether the process utilized by
Allegheny County for selection of jurors in civil matters “results in sound disqualification
determinations.” Trigg, 187 A.3d at 1020 (Bowes, J., concurring). In her view, the
opportunity for a trial judge to view a prospective juror’s demeanor firsthand while he or
she is being questioned is critical in close cases where the juror’s potential bias is not
apparent from the record. She considers the trial judge’s lack of opportunity to observe
the jurors as they were being questioned as undercutting the judge’s ability to make a
well-founded decision, and hampers further appellate review of the judge’s ruling.



                                      [J-85-2019] - 10
the presence of a judge at voir dire, because those arguments were waived for purposes

of appellate review, having never been properly raised in the trial court.

        The Hospital considers the Superior Court to have committed clear error in basing

its decision on these waived arguments and, in so doing, contravened years of precedent

governing the voir dire process by deeming it “essential” for a trial judge to have

personally witnessed the original voir dire in order to rule on a for-cause challenge to a

juror. Hospital Brief at 22.10 The Hospital rejects the proposition that only an original

interrogation of a prospective juror in the presence of the trial court is sufficient to assess

the prospective juror’s candor. In its view, such a contention discounts the fact that many

witnesses at trial, who have their credibility assessed by the fact-finder, have been

previously questioned prior to trial via deposition or other means; hence, the Hospital

propounds that original interrogation is manifestly not the only acceptable way to gauge

credibility.

        The Hospital emphasizes that Appellees, at no time before or during trial, “raised

any arguments or made any record as to how the demeanor of the challenged jurors was

relevant to Judge Folino’s analysis or revealed purported bias.” Id. The Hospital adds

that, when Appellees made their for-cause challenge, they did not present Judge Folino

with these arguments.      Rather, Appellees merely asked Judge Folino to read the

transcript to assess whether the jurors were biased as they contended, and Appellees

declined to question the challenged jurors before Judge Folino, even though they had the

opportunity to do so. Consequently, the Hospital concludes that, because of this waiver,

issues relating to the propriety of the Allegheny County Civil Division juror selection

process are not properly before this Court, and, in any event, nothing in those jury


10 The parties filed redacted briefs in this matter to protect the identity of J.T., and our
references herein are to these redacted briefs.


                                      [J-85-2019] - 11
selection procedures precludes an in-person examination of a prospective juror by a trial

judge.

         Appellees respond by asserting that they could not have objected to the demeanor

of the challenged jurors during voir dire for the simple fact that the trial judge was not

present to rule on such an objection, and there was no way to record the objection for

appellate review. Appellees highlight that, in Shinal, our Court stressed the importance

of the trial judge’s ability to view a prospective juror’s demeanor when answering

questions in voir dire, and, thus, only if the judge has the opportunity to observe the juror’s

demeanor will appellate courts apply a highly deferential standard of review.

         Appellees aver that, when prospective juror 29 made her initial statements during

voir dire reflecting her potential bias, these statements were made in such a fashion that

her demeanor reflected her bias, yet the trial judge did not observe that demeanor, as he

was not present at that time.      Appellees claim that, when they made an argument

regarding the alleged bias of prospective juror 29, implicit in that argument was a

commentary on her demeanor, and, thus, they preserved the present issue for appellate

review.     See Appellees’ Brief at 22 (discussing their argument to trial court that

prospective juror’s answer – that she would tend to favor the medical profession in a close

call – indicated that she was “on the fence,” and that her subsequent answers indicated

a willingness to engage in “open defiance” of the trial court’s directives (quoting N.T.,

3/17/17, at 204)).

         Appellees deny that they should have challenged the jury selection process at the

outset of the trial, inasmuch as they assert that they were not challenging that process,

but only the prejudice which ensued. Appellees claim that they were merely following the

established procedures in Allegheny County and that they utilized the “only legitimate

recourse” available to them which was to have the trial judge read the transcript and rule




                                      [J-85-2019] - 12
on their objection. Id. at 24. Lastly, Appellees argue that they properly preserved the

issue of the trial court’s lack of firsthand assessment of the jurors’ demeanor during voir

dire in their post-trial motions.

                                        III. Analysis

       The issue of waiver presents a question of law, and, as such, our standard of

review is de novo and our scope of review is plenary. Stapas v. Giant Eagle, 198 A.3d

1033, 1037 (Pa. 2018). As a general matter, it is axiomatic that issues not raised in lower

courts are waived for purposes of appellate review, and they cannot be raised for the first

time on appeal. Pa.R.A.P. 302(a). This is because, as our Court has oft reminded, “issue

preservation is foundational to proper appellate review.” In re F.C. III, 2 A.3d 1201, 1211

(Pa. 2010). Requiring issues to be properly raised first in the trial court ensures that trial

judges have the opportunity to consider a potential appellate issue and correct any error

at the first available opportunity. Id. at 1212. It also promotes the orderly and efficient

use of judicial resources, ensures fundamental fairness to the parties, and accounts for

the expense attendant to appellate litigation. Id.

       In the case at bar, we are constrained to conclude that Appellees waived their

argument that the trial court erred by not observing the demeanor and tenor of prospective

juror 29 during voir dire. Our review of the record indicates that Appellees made no

objection in pretrial motions to the trial judge’s absence from the Jury Assignment Room

during voir dire. Likewise, when Appellees made their challenge for-cause to the seating

of prospective juror 29, they did not contemporaneously object to the trial judge’s absence

from the room during voir dire. Moreover, review of the transcript of the argument before

Judge Folino regarding the challenge to this juror indicates that Appellees’ challenge was

predicated on the substance of the answers which she gave during voir dire, i.e., that her

familial relationship with members of the medical profession indicated her potential bias:




                                      [J-85-2019] - 13
              [Appellees’ Counsel]: The argument is that she’s the one
              who brought up her relatives when asked about potential bias.
              I asked her, “In a close call, would you favor the doctors?” She
              said “yes.”

              THE COURT: What did you mean by a close call?

              [Appellees’ Counsel]: I meant -

              THE COURT: 50-50?

              [Appellees’ Counsel]: I didn't quantify it for her.

              THE COURT: But what is that though?

              [Appellees’ Counsel]: I thought that she understood that I
              meant that, you know, “If you were on the fence one way or
              another, as you sit here today, do you think you would favor,
              the doctor?” And she said “yes.” And then again, I think we
              went from there into really open defiance, and she said, No, I
              wouldn’t defy it.

              Would you try to be fair? And they were leading questions that
              were permitted to be asked to rehabilitate her, and I don’t -- I
              suggest that the -- that in trying to elicit bias, that cross-
              examination for rehabilitation is inappropriate.

              THE COURT: Well, your questions were leading, too.

              [Appellees’ Counsel]: I respectfully disagree about the
              question where I said if it’s a close case. Maybe it was, yeah.
N.T., 3/17/17, at 203-05. This record does not support Appellees’ claim that, as part of

their challenge for-cause, they implicitly raised issues concerning the inability of the trial

judge to assess the demeanor of prospective juror 29 as she gave her answers.

       The fact that Appellees alleged, in post-trial motions, that the trial court erred in not

striking this juror for-cause because the trial court did not have the opportunity to observe

the demeanor and tenor of her answers does not preserve this issue for review.

Pennsylvania Rule of Civil Procedure 227.1 requires a party to raise an objection at trial,




                                       [J-85-2019] - 14
inter alia, by motion, or by a specific, on the record objection in order to obtain post-trial

relief:

                (b) Except as otherwise provided by Pa.R.E. 103(a)
                [governing the admissibility or exclusion of trial evidence],
                post-trial relief may not be granted unless the grounds
                therefor,

                      (1) if then available, were raised in pre-trial
                      proceedings or by motion, objection, point for charge,
                      request for findings of fact or conclusions of law, offer
                      of proof or other appropriate method at trial; and

                             Note: If no objection is made, error which could
                             have been corrected in pre-trial proceedings or
                             during trial by timely objection may not
                             constitute a ground for post-trial relief.

                             Pa.R.E. 103(a) provides that the specific ground
                             for an overruled objection, or the substance of
                             excluded evidence, need not be stated at or
                             prior to trial, or without having made an offer of
                             proof, if the ground of the objection, or the
                             substance of the evidence sought to be
                             introduced, was apparent from the context.

                      (2) are specified in the motion. The motion shall state
                      how the grounds were asserted in pre-trial proceedings
                      or at trial. Grounds not specified are deemed waived
                      unless leave is granted upon cause shown to specify
                      additional grounds.
Pa.R.C.P. 227.1(b).

          In Stapas, a personal injury action, our Court held that, because of these

requirements, the defendant’s failure to raise an objection to an alleged error in the jury’s

computation of damages prior to the jury’s dismissal resulted in waiver of that issue on

appeal, notwithstanding the fact that the defendant raised the issue in post-trial motions.

Our Court reasoned that the failure to object deprived the trial court of the opportunity to

have the trial judge order the jury to take curative action and properly compute the




                                      [J-85-2019] - 15
damages before they were dismissed. We concluded that the rationale discussed above

— requiring timely objections to be made at trial so that the trial judge can take immediate

curative action — compelled a finding of waiver under such circumstances.

       Likewise, in the case at bar, Appellees, in making their for-cause challenge to

prospective juror 29, failed to raise with the trial judge any issue relating to his lack of

observation of this juror’s demeanor in answering voir dire questions, nor did they request

that he personally interview the juror. As a result, the trial judge was deprived of any

opportunity to address and resolve this issue before the jury was finally empaneled.

       Indeed, in his Rule 1925(a) opinion, the trial judge indicated his express willingness

to conduct in-person interviews of prospective juror 29, had Appellees asked that he do

so, as it was his customary practice to grant such requests. However, Appellees made

no request for such individualized follow-up questioning, nor raised any claim that such

an ameliorative measure would be inadequate to cure the alleged harm they now assert

was caused by the trial court’s absence during voir dire, even though the trial court left

the question of the specific method it should use to address Appellees’ for-cause

challenges entirely up to them. N.T., 3/17/17, at 201. Because Appellees ultimately failed

to make either a timely objection to the trial court’s absence during voir dire, or request

that the trial court take other curative action for that absence, and, instead, gave their

express assent to having the trial court resolve their for-cause challenges solely on the

basis of the transcript of the voir dire process, they have waived for appellate review any

challenge to the use of this methodology.

       The Superior Court therefore erred when it rejected the Hospital’s claim before that

tribunal that the issue of the trial court’s lack of personal observation of the demeanor of

prospective juror 29 during voir dire was waived. The court did not analyze this waiver

claim in accordance with the well-established requirements for issue preservation




                                     [J-85-2019] - 16
discussed supra. Rather, it essentially addressed the merits of the claim, deeming follow-

up in-person questioning by a trial judge of a prospective juror – the avenue Appellees

chose not to pursue or challenge – to be an insufficient means of discerning a juror’s

potential bias, thereby relieving Appellees of their obligation to raise the issue before the

trial court. This was improper.11

       For this reason, we vacate the Superior Court’s order reversing the trial court.

However, as the Superior Court did not address Appellees’ other arguments regarding

the denial of their motion to exclude the prospective jurors, we remand this matter to that

tribunal so that it may consider those remaining issues.

       The Order of the Superior Court is vacated, and this case is remanded to that court

for further proceedings consistent with this opinion. Jurisdiction relinquished.

       Chief Justice Saylor and Justices Dougherty and Mundy join the opinion.

       Justice Donohue files a concurring opinion in which Justices Baer, Dougherty,

Wecht and Mundy join.

       Justice Wecht files a concurring opinion in which Justice Dougherty joins.




11Because of the nature of our disposition of this appeal, we express no opinion on the
Superior Court’s merits-based conclusion in this regard.


                                      [J-85-2019] - 17